—Order, Supreme Court, New York County (Ira Gammerman, J.), entered August 7, 2000, which conditionally granted defendant’s motion to dismiss on the ground of forum non conveniens, and order, same court and Justice, entered April 20, 2001, which upon grant of renewal, adhered to the prior order, unanimously affirmed, with costs.
The court properly balanced the appropriate factors (see, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, cert denied 469 US 1108) and properly exercised its discretion in dismissing the action on the grounds of forum non conveniens, while imposing reasonable conditions designed to protect plaintiffs’ interests. This action lacks a substantial connection to New York and would be burdensome to its courts. This case primarily concerns transactions in an account that plaintiffs, citizens and residents of Egypt, opened in defendant’s branch located in Jersey, a Channel Island. While some of the transactions at issue were processed in New York for reasons relating to plaintiffs’ convenience, these were clearly incidental and do not create a significant nexus. Under these circumstances, the fact that defendant maintains its headquarters in New York does not establish that New York is an appropriate forum (see, Neuter, Ltd. v Citibank, 239 AD2d 213; see also, Trinity Inv. Trust v Morgan Guar. Trust Co., 275 AD2d 661). We note that plaintiffs would not be inconvenienced by a trial in Jersey, that most of the relevant witnesses and documents are located there, and that the courts of Jersey provide a suitable forum.
*59We have considered and rejected plaintiffs’ remaining claims. Concur — Rosenberger, J. P., Tom, Rubin, Buckley and Marlow, JJ.